—Appeal by defendant from two judgments of the Supreme Court, Richmond County (Felig, J.), both rendered March 8, 1983, convicting him of attempted sexual abuse in the first degree and adjudging him in violation of probation, respectively, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.